EXHIBIT 10(a)

 

EARL  SCHEIB, INC.

15206 Ventura Boulevard

Suite 200

Ventura, California 91403

 

December 10, 2004

 

To:                            Christian K. Bement
David I. Sunkin
Charles E. Barrantes

 

From:                  The Board of Directors of Earl Scheib, Inc.

 

Subject:     Amendment to Earl Scheib, Inc. Modified Executive Retention and
Incentive Plan (“Amendment”)

 

Reference is made to the Earl Scheib, Inc. Modified Executive Retention and
Incentive Plan dated as of April 2, 2003 (the “Original Plan”).  This Amendment
is effective as of October 25, 2004.

 

Section 3.1(a) of the Original Plan is amended and restated to read in full as
follows:

 

“(a)         (i)Your employment is involuntarily terminated by the Company or
any of its Subsidiaries for any reason other than Just Cause, or (ii) you
voluntarily terminate your employment with the Company and all Subsidiaries for
Good Reason within 60 days after the occurrence of such Good Reason”.

 

Section 3.1(b) of the Original Plan is amended and restated to read in full as
follows:

 

“(b)         Within the period beginning 90 days before the execution by the
Company of a definitive agreement to consummate an Other Transaction and ending
upon the occurrence of the Other Transaction, (i) your employment is
involuntarily terminated by the Company or any of its Subsidiaries for any
reason other than Just Cause, or (ii) you voluntarily terminate your employment
with the Company and all Subsidiaries for Good Reason within 60 days after the
occurrence of such Good Reason.”

 

Section 3.1(c) of the Original Plan is amended and restated to read in full as
follows:

 

“(c)         Within the period beginning 90 days after the occurrence of the
earlier of a Change in Control or an Other Transaction and ending 150 days after
the occurrence of the earlier of a Change in Control or an Other Transaction,
you voluntarily terminate your employment with the Company and all of its
Subsidiaries, with or without Good Reason.”

 

A new Section 3.1(d) is hereby added to the Original Plan to read in full as
follows:

 

“(d)         Within 12 months after the occurrence of an Other Transaction, (i)
your employment is involuntarily terminated by the Company or any of its
Subsidiaries for any reason other than Just Cause, or (ii) you voluntarily
terminate your employment with the Company and all Subsidiaries for Good Reason
within 60 days after the occurrence of such Good Reason”.

 

Section 3.2(a) of the Original Plan is amended and restated to read in full as
follows:

 

“(a)  Six in the case of a termination under Section 3.1(a)(i) or Section
3.1(c), for each of Christian K. Bement and David I. Sunkin;”

 

Section 3.2(b) of the Original Plan is amended and restated to read in full as
follows:

 

“(b)  Eighteen in the case of a termination under Section 3.1(b) or (d) with
respect to an Other Transaction, for each of Christian K. Bement and David I.
Sunkin.”

 

Section 3.2(c) of the Original Plan is amended and restated to read in full as
follows:

 

“(c)  Nine in the case of a termination under Section 3.1(a)(i) or Section
3.1(c), for Charles E. Barrantes;”

 

--------------------------------------------------------------------------------


 

Section 3.2(d) of the Original Plan is amended and restated to read in full as
follows:

 

“(d)  Twenty-one in the case of a termination under Section  3.1(b) or (d) with
respect to an Other Transaction, for Charles E. Barrantes.”

 

A new Section 3.2(e) is hereby added to the Original Plan to read in full as
follows:

 

“(e)   Twelve in the case of a termination under Section 3.1(a)(ii) for each of
Christian K. Bement, David I. Sunkin and Charles E. Barrantes.”

 

Section 10.6 of the Original Plan is amended and restated to read in full as
follows:

 

“This Plan shall continue in full force and effect until its terms and
provisions are completely carried out.”

 

Except as set forth herein, all provisions of the Original Plan shall remain in
full force and effect.

 

 

Sincerely,

 

 

 

EARL SCHEIB, INC.

 

 

 

 

 

By /s/Christian K. Bement

 

 

Name Christian K. Bement

 

Title President & Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS READ THIS AMENDMENT, UNDERSTANDS IT AND
IS VOLUNTARILY ENTERING INTO IT.

 

 

 

 

 

 

Signature of Employee

 

Dated

 

 

 

 

 

 

 

 

 

Printed Name of Employee

 

Address of Employee

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature and Title of Company

 

Dated

 

Representative

 

 

 

 

--------------------------------------------------------------------------------